Order of the ¡Supreme Court, Queens ¡County, dated September 20, 1968, denying a motion by defendant which said court treated as an application for coram nobis relief, affirmed. No opinion. Appeal from order of the same court dated September 20, 1968, dismissing defendant’s motion “for a certificate of probable cause”, etc., dismissed. No appeal lies from such an order (see ¡Code ¡Crim. Pro., § 517). However, we have examined the merits of this appeal and, if the order were appealable, we would have affirmed it. Judgment of the same court, rendered September 20, 1968 on resentence, affirmed. No opinion. Christ, Acting P. J., Benjamin, Munder, Martuseello and Kleinfeld, J J., concur.